Citation Nr: 1816431	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) on and after January 13, 2009.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from January 1971 to February 1973.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the March 2010 rating decision, in pertinent part, the RO granted service connection for PTSD with a 30 percent disability rating, effective January 13, 2009.  

This issue was previously remanded by the Board in August 2012 and October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in adjudicating this Veteran's appeal, a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.

In its October 2017 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records from January 2017 to the present, afford the Veteran an additional VA examination, and readjudicate the claim.  This issue has been returned to the Board even though these instructions have yet to be followed.  A remand is necessary to ensure compliance with the Board's instructions and to obtain information about the current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran.  All negative responses must be documented.  

2.  Arrange for the Veteran to have an examination by an appropriate clinician for the purpose of determining the current severity of his PTSD.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of PTSD.

The examiner should discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any PTSD.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




